DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3 drawn to a wiper motor comprising, among others, a noise-suppression choke coil through which a power supply line supplies electric power to a motor body of the wiper motor, and a capacitor connecting the power supply line with a ground line, such that a noise component flowing through the ground line passes through the choke coil.  
II	Claims 4-11 drawn to a wiper motor comprising a bulge provided at a partitioning wall of an electrically conductive housing of the wiper motor, so as to retain a bearing of a rotation shaft of the motor body, and a ground line connected to the bulge and to ground.  
3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, the subcombination Invention I as claimed does not require the particulars of the subcombination II such as a bulge provided at a partitioning wall of an electrically conductive housing of the wiper motor, so as to retain a bearing of a rotation shaft of the motor body. The subcombination Invention I has separate utility such as providing a capacitor connecting the power supply line with a ground line such that a noise component flowing through the ground line passes through the choke coil which performs noise-suppression.
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification or requiring a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), restriction for examination purposes as indicated is proper.
4.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
If a response to a restriction requirement includes an election with traverse on the grounds that the groups are not patentably distinct, applicant must present evidence or identify such evidence of record showing the groups to be obvious variations of one another. Traversal of a restriction requirement alone without an explanation in support thereof will be treated as an election without traverse. See MPEP § 818.03(a) and form paragraph 8.25.02.
5.	In accordance with MPEP 812.01, as revised July 1996, because of the complexity of issues involved in the following election of species, no telephone call was made to the Applicant to receive an election.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837